CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment to the Registration Statement on Form N-1A of Concorde Funds, Inc. and to the use of our report dated November 17, 2010 on the financial statements and financial highlights of the Concorde Value Fund, a series of Concorde Funds, Inc. Such financial statements and financial highlights appear in the 2010 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/ Brad A. Kinder, CPA Brad A. Kinder, CPA Flower Mound, Texas January 19, 2011
